Motion of petitioner for leave to proceed in forma pauperis *728denied, and petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit dismissed. See Rule 39.8.As petitioner has repeatedly abused this Court’s process, the Clerk is directed not to accept any further petitions in noncriminal matters from petitioner unless the docketing fees required by Rule 38(a) is paid and the petition is submitted in compliance with Rule 33.1. See Martin v. District of Columbia Court of Appeals, 506 U.S. 1, 113 S. Ct. 397, 121 L. Ed. 2d 305 (1992) (per curiam).